DETAILED ACTION
Examiner has received the amended claims and remarks filed on 14 December 2020. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claim 2 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 3 – 7, 9 – 12, and 14 - 16 have been fully considered and are persuasive.  The 112(a) Rejection of the aforementioned claims has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 3 – 7, 9 – 12, and 14 - 16 have been fully considered and are persuasive.  The previous 112(b) Rejection of the aforementioned claims has been withdrawn. 
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues Yu fails to disclose the claimed sample drawing channel. Examiner respectfully disagrees.
"[A]pparatus claims cover what a device is, not what a device does." See MPEP 2114.II.
The claimed sample-drawing channel does not recite any structural differences with respect to Yu’s storage channels. As such, any one of Yu’s storage channels meet the claimed sample-drawing channel, including the left-most or right-most channel, thus meeting the instant claim limitations.

The remaining arguments regarding the amendments to the claims have been addressed in the revised rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 7, 9 – 12, and 14 – 15 are rejected under 35 U.S.C. 101 because the claim recites both a process and machine. Claim 1 is directed to a machine (sample analyzer) yet recites a process (“a sample is drawn” and “a sample is drawn from each sample container when said sample container is moved to the sample-drawing position”) which does not limit any claimed structure (what is performing the drawing?). As such, the claim is directed to multiple statutory categories and is therefore patent ineligible. Examiner suggest reciting the drawing limitations so that they limit claimed structure.
Note Claim 16 is not rejected as the claim introduces the structure required to perform the aforementioned method steps.
Claims dependent on a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 7, 9 – 12, 14 – 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “a sample is drawn” and “a sample is drawn from each sample container when said sample container is moved to the sample-drawing position”. 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See MPEP 2173.05(p)
As no structure is claimed which actually performs sample drawing, it appears the aforementioned claim language is not functional language, but method steps for using the sample analyzer. As such, it is unclear as to whether infringement occurs when one creates a system that allows for sample drawing or when sample drawing actually occurs, thus rendering the claim indefinite. Examiner suggests reciting the structure which performs the steps to overcome the instant rejection.
Note Claim 16 is not rejected as the claim introduces the structure required to perform the aforementioned method steps.
Regarding Claim 17, the claim recites “a first storage channel”. It is unclear as to if this storage channel is one of the “plurality of storage channels” or in addition to the “plurality of storage channels”, thus rendering the claim indefinite. Examiner suggests amending the claim to limit the first storage channel as one of the plurality of storage channels.
Claims dependent on a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 103884857), in view of Nagy (WO 2013/034937). Citations pertaining to Yu refer to the previously attached English Translation.
Regarding Claim 1, as best understood, Yu discloses a sample analyzer, in at least Figures 1 – 4, comprising: 
a sample storage region (2), the sample storage region being provided with a plurality of storage channels (23 between 28) arranged side-by-side for receiving sample holders (3) (Page 7) (Figure 1), each sample holder being capable of receiving a plurality of sample containers (via 33) (Page 9) (Figure 6); 

a sample-drawing channel (any one of the storage channels is capable of being a sample-drawing channel, the sample-drawing channel is the channel that is to be presently acted upon by actuator and associated components, the channel including the storage channel and engagement slot) which is arranged in parallel with the axial direction of the storage channels (Figure 1) and abuts to one end of the sample storage 
Yu fails to expressly disclose the sample-drawing position is where a sample is drawn from each sample container received by said sample holder, after the sample holder is driven by the actuation mechanism to move from one of the storage channels to the engagement slot and the sample holder received by the engagement slot is driven by the first moving mechanism to move to align with the sample-drawing channel, the sample holder is driven by the actuation mechanism to move along the axial direction of the sample-drawing channel such that a sample is drawn from each sample container when said sample container is moved to the sample-drawing position.
Nagy teaches sample-drawing position (26) is where a sample is drawn from each sample container (22) received by a sample holder (23) (Page 6, lines 1 – 12), after a sample holder (23) is driven by an actuation mechanism (28) to move from one of the storage channels (24A) to the engagement slot (slot in 28 where 23 is located), the sample holder is driven by the actuation mechanism to move along the axial direction of a sample-drawing channel (any one of 24A) such that a sample is drawn from each sample container when said sample container is moved to the sample-
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Yu’s analyzer to use the sample-drawing position as a position where a sample is drawn from each sample container received by said sample holder so that after the sample holder is driven by the actuation mechanism to move from one of the storage channels to the engagement slot, the sample holder is driven by the actuation mechanism to move along the axial direction of the sample-drawing channel such that a sample is drawn from each sample container when said sample container is moved to the sample-drawing position. for the benefit of repeatedly sampling in a quick in simple way by utilizing a stable sampling position in combination with sample racks which can be moved in multiple directions, as taught by Nagy (Page 2, line 24 – Page 3, line 29).
Nevertheless, the combination fails to expressly disclose the sample holder received by the engagement slot is driven by the first moving mechanism to move to align with the sample-drawing channel.
Nagy illustrates the actual structure performing the sample drawing (MK) is fixed in position adjacent to the sample-drawing channel so that it can access the sample-drawing position (26) (Figure 1) and that when sample-drawing, the sample holders come to the sample-drawing position (Page 6, lines 10 – 12).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that Nagy’s sampling structure is adjacent to Yu’s sample-drawing channel i.e. the leftmost or 
Regarding Claim 7, as best understood, Yu discloses the sample-drawing channel is arranged in a position which is adjacent to an outermost storage channel (e.g. when the leftmost channel is the sample-drawing channel, the next leftmost channel is the outermost storage channel) (Figure 1). The same is addressed in the 103 Rejection above
Regarding Claim 16, as best understood, Nagy teaches a sample drawing mechanism (MK) having a sample dispensing needle (Figure 2) a moving mechanism capable of moving the sample dispensing needle to the sample-drawing position to execute a sample-drawing operation (inherently present and would have been obvious to one of ordinary skill in the art as MK samples from 26 and the samples move through 26 without crashing into other structure therefore MK must move to enable retrieval of samples) (Page 6, lines 7 – 21) (Figures 2, 3).
Regarding Claim 17, Yu discloses a method performed by a sample analyzer including a sample storage region (2), the sample storage region being provided with a plurality of storage channels (23 between 28) arranged side-by-side for receiving sample holders (3) (Page 7) (Figure 1), each sample holder being capable of receiving a plurality of sample containers (via 33) (Page 9) (Figure 6); the sample analyzer further 
 moving the engagement slot in the first direction to align the engagement slot with a first storage channel (Pages 7, 8) (Figure 2); 
moving a first sample holder from the first storage channel to the engagement slot in the second direction (Figure 3); and
moving the first sample holder in the second direction into the storage channel (Page 10).
Yu fails to expressly disclose moving the first sample holder in the second direction into the sample-drawing channel; and for each sample container in the sample holder, moving the first sample holder in the second direction to align each sample container with a fixed sample drawing position, such that that a sample is drawn from each sample container as said sample container is moved in the second direction to the sample-drawing position.
Nagy teaches moving a first sample holder (23) in a second direction (y-direction) into a sample-drawing channel (channel in 28); and for each sample container (22) in the sample holder, moving the sample holder in the second direction to align each sample with a fixed sample drawing position (26), such that a sample is drawn from each sample container as said sample container is moved in the second direction to the sample-drawing position (Page 6, lines 1 – 12). Nagy’s procedure can also be extended to other analyzers (Page 2, lines 30 – 33).
Nagy also illustrates the actual structure performing the sample drawing (MK) is fixed in position adjacent to the sample-drawing channel so that it can access the 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that Nagy’s sampling structure is adjacent to Yu’s sample-drawing channel i.e. the leftmost or rightmost channel as they are accessible to structure placed adjacent to it, thus requiring moving the first sample holder in the second direction into the sample-drawing channel and for each sample container in the sample holder, moving the first sample holder in the second direction to align each sample container with a fixed sample drawing position, such that that a sample is drawn from each sample container as said sample container is moved in the second direction to the sample-drawing position the benefit of repeatedly sampling in a quick in simple way by utilizing a stable sampling position in combination with sample racks which can be moved in multiple directions, as taught by Nagy (Page 2, line 24 – Page 3, line 29).

Claim 3 – 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 103884857), in view of Nagy (WO 2013/034937), in further view of Polaniec et al (US 5735387)
Regarding Claim 3, as best understood, Polaniec teaches sample containers and sample holders including barcodes, the barcodes are read by an information reader (26) arranged in a transfer path along which the sample holder is taken from the storage channel to a sample-drawing position (between 16 and 18) and performs an information 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include an information reader which is arranged in a transfer path along which the sample holder is taken from the storage channel to the sample-drawing position for sample drawing, and performs an information reading operation on the sample holder and one or more sample containers passing thereby for the benefit of to provide information to the sample analyzer so that the sample container can be tracked and analysis can be scheduled, as taught by Polaniec (Col 4, lines 48 – 56).
Regarding Claim 4, as best understood, the combination discussed in Claim 3 above renders obvious the information reader is arranged in the sample-drawing channel as the combination allows for tracking of the samples passing to the sample-drawing position.
The combination would have been obvious for the same reasons regarding the rejection of Claim 3 above.
Regarding Claim 5, as best understood, the combination discussed in Claim 3 above renders obvious when the engagement slot is aligned with the sample-drawing channel (Yu’s Pages 7, 8) (middle Figure 3) (Nagy’s Figure 2), the second moving mechanism drives the actuator to move such that the actuator pushes (via Yu’s right side of 62 as seen in Figure 3) the sample holder out of the engagement slot and towards the information reader (Polaniec’s 26) along the sample-drawing channel (the sample holder is returned to the original location) (Yu’s Page 10); after all of the one or 
The combination would have been obvious for the same reasons regarding the rejection of Claims 1 and 3 above.
Regarding Claim 6, as best understood, Yu discloses the sample-drawing position is located at a middle section of the sample-drawing channel (middle of Figure 3). Nagy teaches the same (Figure 2)
The combination fails to expressly disclose the information reader is also located at a middle section of the sample-drawing channel.
Yu discloses the middle section of the sample drawing channel corresponds with the left end of 3 (see topmost Figure 3). Nagy also teaches a similar location (Figure 2)
One of ordinary skill in the art would have realized for Polaniec’s information reader to be able to read all of the barcodes on the sample containers and the sample holder, the information reader must be positioned at a location where all of the sample tubes and sample holder pass.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to locate the information reader at a middle section of the sample-drawing channel for the benefit of a 
Regarding Claim 9, as best understood, the combination fails to expressly disclose the information reader is arranged at an end of the engagement slot towards the storage channel, and reads sample information when the actuation mechanism drives the sample holder to move into the engagement slot.
One of ordinary skill in the art would have realized for Polaniec’s information reader to be able to read all of the barcodes on the sample containers and the sample holder, the information reader must be positioned at a location where all of the sample tubes and sample holder pass. Any location where this occurs is sufficient for collecting the information from the barcodes. 
Yu discloses a position where this occurs (corresponding with end of the engagement slot towards the storage channel e.g. the location of 61 in topmost Figure 3). Nagy teaches a similar location (Figure 2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to arrange Polaniec’s information reader at an end of the engagement slot towards the storage channel, and reads sample information when the actuation mechanism drives the sample holder to move into the engagement slot (Yu’s Page 10) (Yu’s Figure 3) (Nagy’s Figure 2) for the benefit of a location where all the sample tubes and sample holder pass so all of their respective barcodes can be read so that the sample containers can .

Claims 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 103884857), in view of Nagy (WO 2013/034937), in further view of Endo et al. (US 2016/0202279).
Regarding Claim 10, as best understood, the combination fails to disclose the actuation mechanism further comprises a third moving mechanism for driving the actuator to ascend and descend.
Endo teaches an actuation mechanism comprising a moving mechanism (3) for driving an actuator to ascend and descend [0039]
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination to have the actuation mechanism further comprises a third moving mechanism for driving the actuator to ascend and descend for the benefit of incorporating vertical storage so that more sample containers/holders can be stored, as taught by Endo [0038].
Regarding Claim 11, as best understood, Yu discloses each of the storage channels is provided with stop members (24, 52), the stop members being respectively arranged at two ends of each of the storage channels for stopping the sample holder received in the storage channel (Pages 8, 9) (Figures 3, 5).
Regarding Claim 14, as best understood, Yu discloses the actuator is fixed on the second moving mechanism and driven by the second moving mechanism to move backwards and forwards (Figures 1 – 3)

As such, in the combination it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that Endo’s third moving mechanism is fixed with Yu’s actuator and on Yu’s second moving mechanism to move forwards and backwards along the second direction for the benefit of incorporating vertical storage so that more sample containers/holders can be stored, as taught by Endo [0038].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 103884857), in view of Nagy (WO 2013/034937), in further view of Endo et al. (US 2016/0202279), in further view of Cook et al. (US 2017/0219614).
Regarding Claim 12, as best understood, the combination fails to expressly disclose the stop members are steps respectively arranged at the two ends of each of the storage channels, a middle portion of each step is provided with an opening through which the actuator can pass; when one of the sample holders enters the storage channel from the engagement slot or enter the engagement slot from the storage channel, the third moving mechanism drives the actuator to ascend so as to raise the sample holder to pass through the step; and after the sample holder enters the engagement slot or the storage channel, the third moving mechanism drives the actuator to descend so as to place the sample holder in the engagement slot or the storage channel.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination in view of Cooks teachings to have the stop members be formed as steps respectively arranged at the two ends of each of Yu’s storage channels, a middle portion of each step being provided with an opening through which Endo’s actuator can pass; when one of sample holders enters the storage channel from the engagement slot or enter the engagement slot from the storage channel, Endo’s third moving mechanism drives the actuator to ascend so as to raise the sample holder to pass through the step; and after the sample holder enters the engagement slot or the storage channel, the third moving mechanism drives the actuator to descend so as to place the sample holder in the engagement slot or the storage channel for the benefit of saving space in the analyzer while being able to extract the vertically stored sample holders, as taught by Cook [0185].

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856